     Case 2:20-ap-01020-RK   Doc 12 Filed 05/05/20 Entered 05/05/20 17:51:15            Desc
                              Main Document Page 1 of 5



1
2
                                                             FILED & ENTERED
3
4                                                                   MAY 05 2020
5
                                                               CLERK U.S. BANKRUPTCY COURT
                                                               Central District of California
6                                                              BY bakchell DEPUTY CLERK


7
                                  NOT FOR PUBLICATION
8
                        UNITED STATES BANKRUPTCY COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                LOS ANGELES DIVISION
11
12   In re:                                   Case No. 2:19-bk-22853-RK

13   ARKA SANGBARANI OROOJIAN,                Chapter 7
14                                            Adv. No. 2:20-ap-01020-RK
                                   Debtor.
15                                            ORDER ABSTAINING FROM DETERMINING
16                                            PLAINTIFF’S TORT CLAIMS AGAINST
                                              DEFENDANT UNDERLYING HER DEBT
17                                            DISCHARGEABILITY CLAIM IN THIS
                                              ADVERSARY PROCEEDING, GRANTING
18                                            STAY RELIEF SUA SPONTE TO ALLOW
19                                            STATE COURT ACTION TO LIQUIDATE
                                              TORT CLAIMS, STAYING ADVERSARY
20                                            PROCEEDING PENDING OUTCOME OF
                                              STATE COURT ACTION AND SETTING
21
                                              FURTHER STATUS CONFERENCE
22
                                        Status Conference:
23   RHIANNA YATES,                     Date:     May 5, 2020
                                        Time:     1:30 p.m.
24                                      Place: Courtroom  1675
                             Plaintiff,
                                        Roybal Federal Building
25       vs.                            255 East Temple Street
                                        Los Angeles, California 90012
26   ARKA SANGBARANI OROOJIAN,
27
                                Defendant.
28




                                             -1-
     Case 2:20-ap-01020-RK       Doc 12 Filed 05/05/20 Entered 05/05/20 17:51:15            Desc
                                  Main Document Page 2 of 5



1           This adversary proceeding came on for hearing before the court for a status
2    conference on May 5, 2020. Jacob J. Ventura, of the law firm of Kristensen LLP,
3    appeared for Plaintiff Rhianna Yates. M. Jonathan Hayes, of the law firm of Resnik
4    Hayes Moradi LLP, appeared for Defendant Arka Sangbarani Oroojian. In her
5    adversary complaint, plaintiff alleged that defendant physically attacking her by
6    punching her in the face continually after she told him to stop intimidating a hot dog
7    vendor from whom that she had just bought hot dogs on a corner in downtown Los
8    Angeles, California. Complaint, ECF 1, at 3-4. Plaintiff alleged that defendant’s attack
9    on her resulted in her suffering a concussion, finger injuries requiring surgery and
10   incurring extensive medical expenses for treatment and rehabilitation, causing her to
11   suffer pain, suffering, mental and emotional distress, embarrassment, humiliation and
12   other damages. Id. Plaintiff alleged that she filed a civil complaint against defendant in
13   the Superior Court of California for the County of Los Angeles, Case No.
14   19STCV33320, asserting causes of action for assault, battery and intentional infliction of
15   emotional distress and praying for damages exceeding $5 million. Id. Defendant then
16   commenced this bankruptcy case by filing a voluntary petition for relief under Chapter 7
17   of the Bankruptcy Code, 11 U.S.C., and plaintiff’s state court action asserting tort claims
18   is stayed by the automatic stay in bankruptcy. Id. at 5. Plaintiff’s adversary complaint
19   only asserts the claim to determine dischargeability of debt based on her state court tort
20   claims which are not asserted in the adversary complaint and which remain
21   unliquidated.
22          Because the alleged debt from plaintiff’s tort claims against defendant has not
23   been determined and liquidated, the court had requested the parties to file briefing on
24   whether the court should abstain from determining plaintiff’s tort claims against
25   defendant underlying her claim in this adversary proceeding to determine
26   dischargeability of debt pursuant to 11 U.S.C. § 523(a)(6). After considering the briefing
27   of the parties ordered by the court, the court provided and posted on the court’s website
28   on May 4, 2020 the following as its supplemental tentative ruling for the status




                                                 -2-
     Case 2:20-ap-01020-RK        Doc 12 Filed 05/05/20 Entered 05/05/20 17:51:15              Desc
                                   Main Document Page 3 of 5



1    conference to its prior tentative ruling of May 1, 2020. The court will abstain from
2    determining the underlying state law tort claims that plaintiff has against defendant
3    pursuant to statutory permissive abstention under 28 U.S.C. § 1334(c)(1) and
4    nonstatutory abstention under Colorado River Water Conservation District v. United
5    States, 424 U.S. 800 (1976). The factors that the court has considered for permissive
6    abstention are set forth in In re Tucson Estates, Inc., 912 F.2d 1162, 1167 (9th Cir.
7    1990): 1) the effect or lack thereof on the efficient administration of the estate if a Court
8    recommends abstention (favoring abstention for lack of effect on efficient administration
9    of the estate), (2) the extent to which state law issues predominate over bankruptcy
10   issues (favoring abstention since plaintiff’s tort claims are governed by state law), (3)
11   the difficulty or unsettled nature of the applicable law (neutral since the applicable law is
12   not difficult or unsettled), (4) the presence of a related proceeding commenced in state
13   court or other nonbankruptcy court (favoring abstention, there is pending state law court
14   action stayed by this bankruptcy case), (5) the jurisdictional basis, if any, other than 28
15   U.S.C. § 1334 (favoring abstention since the only basis for jurisdiction is the court’s
16   related to jurisdiction), (6) the degree of relatedness or remoteness of the proceeding to
17   the main bankruptcy case (favoring abstention since the dispute in the adversary
18   proceeding is remote to the main bankruptcy case), (7) the substance rather than form
19   of an asserted "core" proceeding (favoring abstention because the underlying tort
20   claims are noncore proceedings), (8) the feasibility of severing state law claims from
21   core bankruptcy matters to allow judgments to be entered in state court with
22   enforcement left to the bankruptcy court (favoring abstention, severance of state law
23   claims to be tried in state court from the dischargeability claim can be accomplished),
24   (9) the burden of [the bankruptcy court's] docket (favoring abstention, trying the tort
25   claim would be burdensome on the bankruptcy court or district court’s docket pursuant
26   to 28 U.S.C. § 157(b)(5)), (10) the likelihood that the commencement of the proceeding
27   in bankruptcy court involves forum shopping by one of the parties (this factor is neutral
28   as the court makes no determination of forum shopping), (11) the existence of a right to




                                                  -3-
     Case 2:20-ap-01020-RK        Doc 12 Filed 05/05/20 Entered 05/05/20 17:51:15               Desc
                                   Main Document Page 4 of 5



1    a jury trial (favoring abstention since the parties have the right to jury trial on the tort
2    claims), and (12) the presence in the proceeding of nondebtor parties (not favoring
3    abstention since the only parties to the dispute are before the court). Based on the
4    overwhelming presence of factors favoring abstention, the court exercises permissive
5    abstention as to plaintiff’s tort claims underlying her nondischargeability action.
6           The court also exercises nonstatutory Colorado River abstention as the factors
7    for such abstention favor abstention because: (1) state law provides the rule of decision
8    on the merits; (2) the state court proceeding is adequate to protect the parties’ rights;
9    and (3) the state court obtained and exercised jurisdiction first as the state court action
10   was ready to go to trial before defendant filed his bankruptcy case, staying that action.
11   In re Bellucci, 119 B.R. 763, 775-776 (Bankr. E.D. Cal. 1990) (citations omitted).
12   "Under the Colorado River doctrine, a federal trial court has discretion in ‘exceptional
13   circumstances’ and despite the general obligation to exercise jurisdiction, to stay or
14   dismiss an action for reasonable of wise judicial administration solely because of
15   parallel litigation in state court." Id. at 775 (citations omitted). Thus, the court abstains
16   from hearing plaintiff’s state law tort claims and stays this action until the state court
17   determines those claims, and afterwards, the court will then determine plaintiff’s debt
18   dischargeability claims in this adversary proceeding.
19          In so abstaining, the court will also grant stay relief sua sponte to allow the state
20   court action to proceed to judgment, but not permitting enforcement of any judgment
21   against the debtor or property of the estate unless further stay relief is obtained by order
22   of the court or by operation of statute. In re Belluci, 119 B.R. at 778-779; accord, In re
23   Calkins, BAP No. AZ-17-1284-LBTa, 2019 WL 1594016 (9th Cir. BAP 2019), slip op. at
24   *4.
25          Accordingly, based on the foregoing, the court orders as follows:
26          1. The court abstains from determining plaintiff’s tort claims underlying her claim
27              to determine dischargeability of debt.
28          2. The court grants relief from the automatic stay under 11 U.S.C. § 362(d)(1) so




                                                    -4-
     Case 2:20-ap-01020-RK      Doc 12 Filed 05/05/20 Entered 05/05/20 17:51:15               Desc
                                 Main Document Page 5 of 5



1             that plaintiff’s tort claims against defendant in the pending state court action in
2             the Superior Court of California for the County of Los Angeles, Case No.
3             19STCV33320, may be litigated to judgment. However, no enforcement of
4             any judgment against defendant, the debtor in this bankruptcy case, or
5             against property of the bankruptcy estate in this bankruptcy case unless the
6             automatic stay is modified or terminated either pursuant to further order of this
7             court or by operation of law.
8         3. This adversary proceeding is stayed pending the entry of a judgment
9             determining plaintiff’s tort claims in the state court action. The court will
10            determine plaintiff’s claim to determine dischargeability of debt after the state
11            court enters a judgment on the underlying tort claims of plaintiff against
12            defendant. The parties are ordered to file a notice of judgment with this court
13            within 30 days of entry of any judgment on plaintiff’s tort claims by the state
14            court.
15        4. The court sets a further status conference in this adversary proceeding before
16            the court on December 1, 2020 at 1:30 p.m. in Courtroom 1675, Roybal
17            Federal Building, 255 East Temple Street, Los Angeles, California 90012.
18            The court waives the requirement of a written status report for this status
19            conference, and the parties may report orally on the status of the state court
20            action.
21        IT IS SO ORDERED.
22                                            ###
23
24
25       Date: May 5, 2020

26
27
28




                                                 -5-
